McCOY, J.,
(concurring.) Fraud in procuring the execution of a deed may be of such a nature as to amount to a forgery, in which case the recording laws will be no protection. 2 Devlin on Deeds, §§ 726, 762, 763.. The fraud in this case related to the consideration, and not to the execution of the deed. The respondents knowingly intended to execute this instrument as a deed of conveyance; it was not a forgery. The recording laws may or *22may not be a protection to one who is a purchaser where the fraud relates only to the consideration. If he is a purchaser for value without notice of existing equities in favor of third parties, generally he will be protected 'by the recording, laws; otherwise not. I am of the opinion, for the .reasons stated, that the recording of the Dodson deed furnished no protection to Stevens under the circumstances of this case. Stevens was.not an innocent purchaser for value without notice as against the respondent Josephin Dubray Whitford, who was the owner in fee of the South Dakota land.
It appears from' the record that the land in question, the subject-matter of the deed sought to be declared void, was the Indian allotment of Josephine DuBray Whitford!, and that som¡e five months prior to the execution of the deed to Dodson she had received final patent from the .United States. This final patent no doubt removed the restriction against alienation. Notwithstanding this final patent Mrs Whitford still remained a ward of the nation. This final patent was placed on record on the 1st day of May, 1918, the same day the deed to, Dodson was executed and recorded. The record of this final patent notified Stevens that Dodson was dealing wlith an Indian ward when he procured the execution of the deed to him-. A ward is defined to be one who stands in a like position to a minor child! — one who is subject to the relationship of guardian and ward. Federal decisions seem to hold that Indians as a class, being like children, although adults, are wards of the nation, who' are entitled to legal protection in courts of equity, not accorded to the ordinary adult citizen. It is- one of the general duties enjoined upon all courts of equity to safeguard and earfully scrutinize the holiness and fairness of all transactions with infants, minors, widows and orphans, and other persons who are the subject of wardship. , In a certain sense such persons are general wards of the chancery courts when their rights are before such courts for determination. Bispham, § 443. The abstract of title having notified Stevens that Dodson in acquiring his deed had dealt with an Indian ward of the United States who was still in possession of this land, it then became his duty to inquire into- the good faith and fairness of the transaction; to inquire into the consideration that Dodson gave for his conveyance to him. If he had made such inquiry, he would *23have ascertained that Dodson by deception and by false and fraudulent representations had induced the Wihitfords to accept a deed for an equity in lands in Nebraska for their lands in [South Dakota; that no fair or adequate consideration in fact had passed to the Whitfords for the said deed to Dodson. I am of the opinion that one who deals for land with one who has acquired his title from an infant or wjard or other person standing in a like situation is bound to make inquiries as to' the fairness of the transaction with the ward before he can hide behind the recording laws as an innocent purchaser for value without notice.
I therefore concur in the opinion of HOLLEY, P. J.